Citation Nr: 0210095	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  98-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1968 to April 1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1999, on appeal from a rating decision 
of the Milwaukee, Wisconsin, Department of Veterans Affairs 
(VA) Regional Office (RO).  Upon its last review, the Board 
determined that additional development was warranted under 
the then-applicable law for the claim at issue.  
Additionally, the Board denied service connection for a 
generalized anxiety disorder and major depression.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was enacted.  As will be 
discussed below, the VCAA expanded VA's notification and 
development responsibilities towards claimants for benefits.  
Having reviewed the evidence of record in light of the VCAA 
as well as other applicable law, the Board is of the opinion 
that the claim has been fully developed and is ready for 
appellate review.  

The record further reflects that in December 2000 and through 
his representative, the appellant sought to reopen his claim 
of entitlement to service connection for a generalized 
anxiety disorder and major depression.  Because adjudicative 
action has not been completed by the RO, the appellant's 
attempt to reopen his claim is referred for further 
appropriate action.  

In light of the appellant's attempt to reopen his claims, the 
Board has considered whether the claims are inextricably 
intertwined; that is, whether the Board's present decision 
would have any impact upon any pending claims so that a 
finding of the Board would foreclose the RO's review to the 
appellant's detriment.  

As will be discussed below, the critical and dispositive 
finding is that the appellant does not have the disorder he 
asserts.  Because the critical factor in this matter is 
whether the appellant has been diagnosed to have PTSD, as 
opposed to other disorders without regard to their etiology, 
the claims are not inextricably intertwined- the Board's 
action in this decision in no way addresses the element of 
service connection for a disorder.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  A claim is inextricably 
intertwined only if the RO would have to reexamine the merits 
of any other claim that has been denied by the Board, or the 
appellate courts, which is pending on appeal pursuant to the 
same action.  The prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992) (For the proposition as cited); cf. 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (In new and 
material evidence case, holding in part that a claim based on 
the diagnosis of a new mental disorder stated a new claim 
when the new disorder had not been diagnosed and considered 
at the time of the prior notice of disagreement.).  
  
 
FINDING OF FACT

The preponderance of the evidence indicates that the 
appellant does not have post-traumatic stress disorder.    


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
during active service, and may not be presumed to have been 
incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

As noted, this matter was remanded in January 2001 to enable 
the RO to more fully develop the claim, and during this 
effort the VCAA was enacted.  Under the latter's provisions, 
VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.



The record reveals that the provisions of the VCAA have been 
satisfied in this matter.  First, all relevant records have 
been obtained.  In May 1970, the National Personnel Records 
Center forwarded the appellant's service medical records to 
the RO.  

Although the appellant reported in May 1971 that he was then 
receiving medical treatment at a VA medical facility in Wood, 
Wisconsin, a telephonic report of contact reflects that 
personnel at that facility informed the RO that there were no 
records reflecting such treatment.  The appellant further 
reported in June 1997 that he was then receiving treatment at 
the Milwaukee, Wisconsin VA Medical Center.  The RO in turn 
requested and received the appellant's psychiatric medical 
treatment records in July 1997, and updated records were 
forwarded by the facility in February 1998 during the 
pendency of this claim.

In January 1998, the appellant was requested to forward any 
records of private psychiatric treatment he had received 
subsequent to his discharge from military service.  He was 
also apprised of the RO's receipt of updated medical records 
from the Milwaukee VA Medical Center.  

Through his representative in January 1999, the appellant 
appears to have apprised the RO that he had been receiving 
medical treatment for an unspecified disorder at an 
unspecified private facility, and that the appellant would 
forward these records to the RO.  The record further reflects 
that by letter subsequently dated, the appellant was 
specifically requested to produce these records.  

Both as to the January 1998 and January 1999 letters, the 
appellant did not respond.  

In May 1999, the appellant and through his representative was 
furnished a Supplemental Statement of the Case that again 
advised him to furnish any further medical records he had 
relative to his claimed psychiatric disorder.  Also of record 
is an October 1999 letter from the RO to the appellant which 
requested specific non-VA treatment records which the RO had 
cause to believe had been generated relative to the 
appellant's claimed PTSD, as well as again advising the 
appellant of his option to submit any other medical records, 
or offer further argument.  The appellant was provided blank 
authorization forms for his signature to enable the RO to 
obtain the medical records that it had noted were critical to 
the appellant's claim.  

Because these letters have not been returned as undelivered, 
the law presumes the appellant received them, in the absence 
of clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that the 
letters were received by the appellant at the last and most 
recent address of record.

The appellant did not respond to the letters dated in January 
1998, January 1999, and October 1999.  

Further, the appellant and his then-representative were 
furnished a copy of the Board's September 1999 decision which 
remanded his claim relative to PTSD.  The remand document 
details in depth the deficiency in the appellant's claim, and 
discusses the general law applicable as well as the evidence 
then of record.  It further details the requirement for a 
diagnosis of the condition claimed - the dispositive element 
in this matter.    

Finally, the appellant has been afforded two comprehensive VA 
mental disorders examinations in this matter.  Both were 
conducted with a full review of the appellant's claims 
folder, and clearly account for the appellant's military and 
post-service history as well as delineate clear medical 
findings.

The Board therefore concludes that the appellant advised of 
the evidence that would substantiate his claim, that the 
claimant has been adequately notified of the evidence he and 
VA are respectively responsible for obtaining and that the 
claim has been fully developed and ready for appellate 
review.  Finally, the Board must point out that the 
determinative question in this case is the existence of the 
claimed disability.  The record in this respect has been 
thoroughly developed and there is no basis whatever to 
believe that there is any existing evidence that has not been 
obtained or is available that would establish this crucial 
fact.  This being the case, the Board concludes that there is 
no reasonable possibility whatsoever that any further 
development could substantiate the claim.  Thus, the duty to 
assist has ended.
 
The Merits of the Claim

The appellant argues that a grant of service connection is 
warranted for PTSD.  He claims that he incurred the disorder 
as a result of his experiences in Vietnam.  Having carefully 
considered all of the evidence of record in light of the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is clearly against the 
appellant's claim, and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In particular with regard to PTSD, a grant of service 
connection requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).  In this matter, the appellant's claim 
fails because the preponderance of the competent medical 
evidence does not show him to have PTSD.

The appellant has alleged that while employed as a unit 
ammunition technician during his approximate three-month tour 
in Vietnam, a rifle that he was carrying exploded and he 
sustained shrapnel wounds to his arm.  He further reports 
that while being treated for this injury, he was placed in a 
hospital area where many soldiers were lying on litters, 
awaiting treatment for their combat-related injuries.  The 
Board observes that the appellant is presently in receipt of 
service connection for the shrapnel wound injury and its 
residuals.  The appellant's first related stressor, i.e., an 
injury to the arm is established.  Although no evidence has 
been adduced to support the appellant's account of having 
witnessed many combat-wounded soldiers awaiting medical care, 
such is not critical to this appeal and warrants no further 
exploration in light of other facts as are detailed below.    

VA medical records dated in 1997 indicate that the appellant 
then was undergoing psychiatric treatment by R.J. Daley, 
Ph.D.  Treatment notes dated in April 1997 reflected the 
veteran had symptoms of PTSD, but it was unclear whether he 
had the full disorder.  In May 1997 the clinician indicated 
he was then treating the appellant for chronic, delayed PTSD, 
and a major depressive disorder superimposed on PTSD.  
However, in June 1997, Dr. Daley had altered his assessment 
to indicate the veteran had a major depressive disorder, 
recurrent with anxiety features and R/O ("rule out") PTSD.  
The record indicates that Dr. Daley continued to treat the 
appellant for recurrent major depression throughout 1997 to 
1999, on these occasions also continuing to annotate medical 
records as "rule out" PTSD. 

The appellant underwent a comprehensive VA psychiatric 
examination in September 1997.  The report of examination 
reflects that the conducting physician was well informed of 
the appellant's military and post-service history and had for 
review the appellant's VA claims folder and associated 
medical records.  After recounting the appellant's history, 
including his claimed stressors and then-current clinical 
interview, the physician diagnosed the appellant to have a 
recurrent major depressive disorder without psychotic 
features and generalized anxiety.  The examiner specified 
that the claimant lacked several major criteria for the 
diagnosis of PTSD.

The appellant underwent a further VA psychiatric examination 
in July 2000.  The examiner reviewed the appellant's military 
and post-service history, and obtained detailed information 
and clinical findings upon a contemporaneous interview.  The 
appellant's claims folder was clearly reviewed by the 
examiner, who referenced the record as part of the rendered 
diagnoses.  The appellant was diagnosed to have a history of 
recurrent, nonpsychotic depression.  The examiner 
specifically observed that while the appellant had "some 
aspects of symptoms that are not uncommonly seen in [PTSD], 
he lack[ed] sufficient symptomatology to make this 
diagnosis."

In these circumstances, the preponderance of the informed and 
competent medical evidence indicates that the appellant does 
not have PTSD.  Although one clinician provided a diagnosis 
for the disorder in 1995, after further evaluation that 
clinician backed away from a firm diagnosis to leave the 
status of PTSD as tentative ("rule out" or perhaps even 
"ruled out").  This evidence is, at best, ambiguous as to 
whether this clinician ever concluded that the claimant ever 
fully met the diagnostic criteria for the disorder.  On the 
other hand, two comprehensive and detailed evaluations, 
including full review of the history, by VA examiners 
concluded that the correct diagnosis is that of a depressive 
disorder, and that the claimant definitely does not have 
PTSD.  Both these examiners provided a rationale for their 
conclusions.  The Board finds these evaluations are entitled 
to great probative value, and thus the very clear weight of 
the competent evidence is against the presence of PTSD.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see also Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Because the appellant does not have PTSD, the claim is 
denied.  


ORDER


Service connection for PTSD is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

